Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


ALLOWABLE SUBJECT MATTER
Claims 1-11 and 35 are allowed.
Independent Claims 1 and 35 recites a technique for connecting a wireless access point through a first application and second application in a user equipment in such a way that enable portability of the first application between platforms (e.g. IOS or android). The prior arts on record fails to teach or reasonably suggest the connecting feature, specifically, “sending a second wireless connection request regarding the target wireless access point to a corresponding second application by invoking a first interface provided by the second application, wherein the second application and the first application are installed in the same user equipment and do not include a system of a user equipment the first application is based on a script language which is not specific to the system of the user equipment, and the first interface is independent from the system of the user equipment, and the second application, based on the second wireless connection request, invokes a wireless connection interface of the system to establish a wireless connection between the user equipment and the target wireless access point”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472